Title: Enclosure: Abraham Clark’s Recommendation of David Whitehead, 30 December 1793
From: Clark, Abraham,Whitehead, David
To: 


            
               Philedelphia December 30 1793
            
            I hereby Certify that the Barer David Whitehead is a Native of the Town in which I Live he is of a reputable Famely who I was well acquainted with I have but a Slight personel Acquaintenc withe the barer but never heard any thing of him to his disadvantage and From his general Carector think him Deserving the Esteem of Such as he may Fall among he being about going to the Northard
            
               Abrahm Clark.
            
          